Citation Nr: 1026583	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to a total disability rating for individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C.B.
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990 
and from January 1991 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2010, and a copy of the transcript is of record.  Additional 
private and VA medical records were added to the claims files in 
February 2010, which is after the most recent Supplemental 
Statement of the Case, along with a waiver of RO review on behalf 
of the Veteran.  See 38 C.F.R. § 20.1304 (2009).  

The issues on appeal are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims files reveals that most of the Veteran's 
service treatment records are unavailable.  The law provides that 
if potentially relevant records are unavailable, and the 
government is at fault, the duty to assist is heightened and VA 
is obligated to advise the claimant of alternative forms of 
evidence that can be developed to substantiate the claim, 
including but not limited to "buddy certificates" and letters.  
Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding claim 
to the Board to address VA's duty to "exercise greater diligence 
in assisting the appellant with the development of evidence in 
support of his claim where medical records were lost while in VA 
custody."

The Veteran was advised in writing by VA in December 2005 of 
potential alternative sources of information that could 
substantiate his claim, in accordance with Dixon, supra.

The medical evidence on file includes a VA opinion in favor of 
the claims for service connection for PTSD and depression and a 
VA opinion against the claims.  The opinions are presently 
insufficient to resolve the claims.  

The February 2010 VA opinion in favor of the claims concludes 
that the Veteran has PTSD and depression due to service combat.  
However, the basis of the opinion is not stated.  In particular, 
there is no evidence that the physician was aware of the 
Veteran's service and post-service history.  Shipwash v. Brown, 8 
Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the veteran's claims folder).  In particular, the Veteran does 
not contend, and the evidence does not presently show, that he 
served in combat as the physician represented.  

Conversely, the February 2006 opinion against the claim for PTSD 
concludes that Criterion A for a diagnosis of PTSD was not met.  
While the examiner also reported that the Veteran had dysthymia 
but that depression was not due to service, in January 2009 the 
RO received the Veteran's Social Security Administration file, 
which contained extensive evidence of depression-related medical 
care and inquiry.  

Because the Board is unable to render its own medical opinions, 
the claims file will be returned to the examiner for an addendum.  
If the examiner is no longer employed by VA, a new examination 
will be conducted. 

The Veteran has also made several contentions regarding the 
development of his claim by VA.  In particular, during the 
February 2010 hearing, he alleged that he was confused by 
military command authorities and fellow soldiers with another 
individual of his last name, and was subjected to threats and 
assaults during his first period of active duty, which in turn 
led to PTSD.  Although the Veteran has provided information in an 
October 2005 questionnaire on his service stressors, the 
information provided is insufficient to allow further 
verification.

The Board has not reviewed the record with a view towards 
determining entitlement to service connection for PTSD.  Because 
the claims will be remanded, the Veteran will be afforded an 
additional opportunity to provide substantiating information as 
to claimed stressors.  Upon receipt of the Veteran's response, 
the RO/AMC will review the claims folder and ascertain whether 
any clarifying efforts should be undertaken with regard to the 
duty to assist in the development of the record. See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994)(VA must conduct duty to assist 
efforts ensuring correct identifying data as to claimant).  

With respect to the issue of service connection for fibromyalgia, 
there is no nexus opinion on file.  The Veteran has claimed 
continuity of symptomatology since service, and the Social 
Security Administration records detail medical care for the 
disorder.

As the service connection issues on appeal must be remanded for 
additional development, the inextricably intertwined TDIU issue 
cannot be adjudicated until after these issues are addressed.

Additionally, although there are some personnel records on file, 
the Veteran's full personnel folder is not of record, as the 
records on file do not include a list of his duty stations.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2009), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
verify the etiology or severity of a disability.  See also 
38 C.F.R. § 3.159 (2009).  

Accordingly, the issues on appeal are REMANDED to the AMC/RO for 
the following actions:  

1.  The AMC/RO must contact the Veteran and 
ask him to provide any additional evidence 
relevant to the issues currently on appeal, 
to include the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional medical records 
pertinent to any of the claims currently on 
appeal.  After obtaining any necessary 
authorization from the Veteran for the 
release of his private medical records, the 
AMC/RO should obtain and associate with the 
file all records that are not currently on 
file.  

If the AMC/RO is unsuccessful in obtaining 
any such records identified by the Veteran, 
it will inform the Veteran of this and 
request him to provide a copy of the 
outstanding medical records if possible.  

2.  Contemporaneously with its effort as in 
paragraph 1, above, the AMC/RO will advise 
the Veteran that he may submit any further 
information as to his claimed stressors 
allegedly supporting the diagnosis of PTSD.  
In particular, the AMC/RO will advise the 
Veteran, as he is here advised, that he 
should provide the AMC/RO with a 
chronological list of all units he was 
assigned to during his active duty and 
reserve duty military tours; their 
locations; and his chronological tours of 
duty.  The AMC/RO will then review any 
information obtained, as determine if 
additional attempts should be made to 
obtain any of the Veteran's missing 
personnel records, which will be associated 
with the claims files.  

The AMC/RO will also advise the 
Veteran that he may provide a written 
account of any additional information 
related to his service stressors for 
his periods of service that he may be 
able to provide in order to help U.S. 
Army and Joint Services Records 
Research Center (JSRRC) locate the 
records, to include information 
related to the approximate dates 
within a 60 day time frame (e.g., May 
through July 1971), locations, 
involved units, names of casualties, 
and any other relevant data.

3.  Thereafter, the AMC/RO should send a 
copy of the Veteran's DD 214 and service 
personnel records with his unit 
assignments and a copy of this remand to 
JSRRC at 7701 Telegraph Road, Kingman 
Building, Room 2CO8, Alexandria, VA 22315-
3802 or any other appropriate agency, for 
verification of the alleged stressful 
events in service.  
   
4.  After the passage of a reasonable 
amount of time, or upon the Veteran's 
response, the AMC/RO will return the 
Veteran's claims folder to the February 
2006 VA examiner, who will review all 
materials of record to include the 
Veteran's Social Security Disability file.  
If the examiner is no longer employed by 
VA or is otherwise unavailable, the 
Veteran will be afforded a new VA 
examination to determine whether he has 
PTSD as a result of either of his periods 
of service based upon any verified 
stressor, as well as whether he has any 
other psychiatric disability due to 
service.  The following considerations 
will govern the examination:

a.  The AMC/RO must advise the 
examiner of their stressor 
determination, and that only 
verified stressors may be 
considered in determining whether 
the Veteran has PTSD related to his 
military service.  

b.  The claims files must be 
reviewed by the examiner, who must 
acknowledge receipt and review of 
the claims folder and a copy of 
this remand in any report generated 
as a result of this remand.  

c.  If the diagnosis of PTSD is 
deemed appropriate, the examiner 
must specify (1) whether each 
alleged stressor found to be 
established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record and found sufficient to 
produce PTSD by the examiner.  A 
complete rationale for all opinions 
must be provided.  The report 
prepared must be typed.

d.  The reviewer must also offer an 
opinion as to whether any other 
current psychiatric pathology is 
attributable to any disease or 
incident suffered during the 
Veteran's active service.  The 
reviewer will identify all 
psychiatric conditions that have 
been present and distinguish 
conditions that are acquired from 
conditions that are of 
developmental or congenital origin, 
if any.  If there have been 
multiple disorders present, the 
examiner will express an opinion as 
to whether they are proximately due 
to service.  A complete rationale 
for all opinions must be provided.  
If the examiner is unable to render 
an opinion without resort to 
speculation, he or she should so 
state and explain why.

5.  The AMC/RO will also schedule the 
Veteran for a VA examination to determine 
the etiology of his fibromyalgia.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the Veteran currently has 
fibromyalgia that was incurred in or 
aggravated by service.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she should so state and explain 
why. 

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

6.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
above examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for either of the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

7.  If either of the examiners responds to 
the above inquiry that he or she cannot so 
opine without resort to speculation, the 
AMC/RO will attempt to clarify whether such 
information may be obtained that may render 
the opinion non-speculative.  

8.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

9.  Following completion of all indicated 
development, the AMC/RO will readjudicate 
the claims of service connection for PTSD, 
for depression, and for fibromyalgia, as 
well as the claim for TDIU, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If any of the 
benefits sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the Veteran until he receives further notice; 
however, he may present additional evidence or argument while the 
case is in remand status at the AMC/RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

	CONTINUED ON NEXT PAGE










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


